Exhibit Officers’ Section 1350 Certifications Each of the undersigned officers of Tarragon Corporation, a Nevada corporation (the “Company”), hereby certifies that (i) the Company’s Quarterly Report on Form 10-Q for the six months ended June 30, 2008, fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and (ii) the information contained in the Company’s Quarterly Report on Form 10-Q for the six months ended June 30, 2008, fairly presents, in all material respects, the financial condition and results of operations of the Company, at and for the periods indicated. Date: August 11, 2008 /s/William S. Friedman William S. Friedman Chief Executive Officer Date: August 11, 2008 /s/Erin D. Pickens Erin D. Pickens Executive Vice President and Chief Financial Officer
